This is a suit brought by the appellee against the appellant to recover damages for injuries to a certain mule, owned by appellee, alleged to have been caused by the negligence of appellant. Appellee recovered judgment in the court below upon a trial before court and jury in sum of $125.
There was no positive error in the paragraph of the court's charge complained of in appellant's first assignment of error. The charge of the court complained of in appellant's second assignment of error made it the absolute duty of the appellant's employes to keep a lookout for stock while passing through places not required to be fenced. This instruction *Page 634 
was erroneous, as the duty required of appellant under such circumstances was the exercise of ordinary care in keeping a lookout for stock. (Houston  T. C. Ry. Co. v. Red Cross Stock Farm, 22 Texas Civ. App. 117[22 Tex. Civ. App. 117], 53 S.W. Rep., 834; Galveston, H.  S. A. Ry. Co. v. Dyer, 46 S.W. Rep., 841.)
For this error the judgment of the court below will be reversed and the cause remanded.
Reversed and remanded.